MARTIN, District Judge.
The articles in question are concededly manicure sticks. They were assessed for duty at 35 per cent, ad valorem under Tariff Act July 24, 1897, c. 11, § 1, Schedule D, par. 208, 30 Stat. 168 (U. S. Comp. St. 1901, p. 1647), as “manufactures of wood.” The importers claim classification under paragraph 198, 30 Stat. 167 (U. S. Comp. St. 1901, p. 1646), at 20 per cent., as wood unmanufactured, or at 15 per cent., under the same paragraph, as *933cabinet wood, or at SO per cent., under paragraph SOO, 30 Stat. 167 (U. S. Comp. St. 1901, p. 1646), as sticks, or free of duty, under section S, Free List, par. 700, 30 Stat. 202 (U. S. Comp. St. 1901, p. 1689).
I concur in the finding of the Board that this is a manufactured product. Decision affirmed.